IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40705
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SANTOS GALVAN-YBARRA,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-130-1
                       - - - - - - - - - -
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Santos Galvan-

Ybarra (Galvan) has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Galvan has filed a response asserting that his

sentence was too harsh and requesting to proceed pro se.    The

motion to proceed pro se is DENIED.     See United States v. Wagner,

158 F.3d 901, 902-03 (5th Cir. 1998).    Our independent review of

the brief, Galvan’s response, and the record discloses no

nonfrivolous issue.    Accordingly, counsel’s motion for leave to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40705
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR. R.

42.2.